                                                 UNITED STATES DISTRICT COURT 
                                                            FOR THE DISTRICT OF PUERTO RICO 
            
    United States of America                                                              CRIMINAL CASE 17‐0513‐01 (ADC) 
                                                                                           
                                                                                           GOVERNMENT’S EXHIBIT LIST                            
                                   v. 
 
    José A. Tirado‐Nieves 
 
 

        PRESIDING U. S. DISTRICT COURT JUDGE                                                 PLAINTIFF’S ATTORNEY:                 DEFENDANT'S ATTORNEY:
                                                                                                                                                   
        Aida M. Delgado‐Colon                                                                Marie Christine Amy                   AFPD Juan Michelen 
        SENTENCING DATE:  October 9, 2018                                                    COURT REPORTER:                       COURTROOM DEPUTY :
                                                                                                        
                                                                                             Amy Walker                            Sarah V. Ramón 
                    DOC.            DATE             MARKED        DATE ADMITTED AS AN                                     DESCRIPTION OF EXHIBITS
                   NUMBER          OFFERED             AS                 EXH    
                       


               1             10/9/2018               EXH       10/9/2018                     Photo of bag with seized items 
               2             10/9/2018               EXH       10/9/2018                     Photo of luggage and other seized items 
                                                                                              
                                                                                              
                                                                                              
                                                                                              
                                                                                              
                                                                                              
                                                                                              
                                                                                              
                                                                                              
                                                                                              
                                                                                              
                                                                                              
                                                                                              

*
               Include a notation as to the location of any exhibit not held with the case file or not available because of size.
                                                                                                                     Page   1     of 1                     Pages
